Citation Nr: 0205591	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  98-03 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Walla Walla, 
Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Deaconess Medical Center, from 
September 20, 1996 to September 21, 1996, including air 
transport by Northwest MedStart.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active air service from November 1950 to 
September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 decision of the Chief, Medical 
Administration Service, of the Department of Veterans Affairs 
(VA) Medical Center in Walla Walla, Washington, which denied 
payment or reimbursement for unauthorized medical expenses 
incurred at Deaconess Medical Center, from September 20, 1996 
to September 21, 1996, including air transport by Northwest 
MedStart.  

In January 2001, the Board remanded the case for further 
development in accordance with the recently passed Veterans 
Claims Assistance Act of 2000, and to schedule the veteran 
for a personal hearing as he had originally requested.  In a 
May 2001 note, the veteran responded that he no longer wished 
to be scheduled for a personal hearing.  The case has now 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  At the time of the September 1996 treatment, the veteran 
was service-connected for arteriosclerotic heart disease with 
hypertension.  

3.  The private transportation and medical care provided from 
September 20-21, 1996, was for the veteran's service-
connected arteriosclerotic heart disease, the treatment 
provided was emergent, and a VA facility was not feasibly 
available for care.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from September 20, 1996 to 
September 21, 1996, including air transport, have been met.  
38 U.S.C.A. §§ 1728, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction above, during the pendency of 
this matter, the Veterans Claims Assistance Act of 2000 
(VCAA) was made law.  In general, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. 38 U.S.C.A. § 5103A (West Supp. 2001).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to this issue.  The November 1997 
decision and subsequent statement of the case served to 
inform the veteran of the evidence which was necessary to 
support his claim; and the evidence which is significant to 
this claim has been obtained to the extent possible.  In a 
June 2001 letter, the veteran was informed of the passage of 
the VCAA and told what evidence was contained in his file.  
Furthermore, he was afforded the opportunity to present 
testimony at a personal hearing but he declined.  
Accordingly, the Board will proceed to a decision on the 
merits.  

The provisions of 38 U.S.C.A. § 1703, as implemented in 
38 C.F.R. §§ 17.52, 17.53 and 17.54, provide for hospital 
care and medical services in non-VA facilities under certain 
circumstances.  When VA or other Government facilities are 
not capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care and that, when 
demand is only for infrequent use, individual authorizations 
may be used.  38 C.F.R. § 17.52 (2001).  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2001) [formerly 38 C.F.R. § 17.80].  See Malone v. Gober, 10 
Vet. App. 539, 547 (1997) (holding that all three statutory 
requirements had to be met before reimbursement can be 
authorized).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2001).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.102 (2001).  

First, the evidence reflects that the veteran's service-
connected disabilities include arteriosclerotic heart disease 
with hypertension which is rated 60 percent disabling.  His 
total disability rating is 100 percent.  He was seen in the 
Coulee Community Hospital Emergency Room, in Grand Coulee, 
Washington, on September 20, 1996, for complaints of chest 
pressure, and constant left high arm pain which radiated into 
his shoulder blades.  He was noted to have multiple risk 
factors, including heart disease, hypertension and diabetes 
mellitus.  Clinical evaluation at that time showed that his 
CK was slightly elevated and his MB was borderline positive.  
An ECG demonstrated nonspecific ST and T changes.  He was 
transferred for continued cardiac care.  Hence, the treatment 
provided was for a service-connected disability.  

Second, the medical documentation, as well as the notes from 
the VA's reviewing physicians, demonstrate that the situation 
was believed to be emergent, and the veteran's medical 
condition was such that he required transfer to a cardiac 
facility.  Hence, it has been established that a medical 
emergency existed and delay would have been hazardous to life 
or health.  

With regard to the third requirement, the evidence is not 
clear.  After initial consultation at Coulee Community 
Hospital, the veteran was air lifted to the Deaconess Medical 
Center in Spokane, Washington for further evaluation and 
treatment, and it is the payment of these expenses that is at 
issue in this case.  

The veteran and his spouse have asserted that the treating 
physician at the Coulee Community Hospital Emergency Room 
spoke with the veteran's primary VA physician and they agreed 
that transfer to Spokane was appropriate.  However, there is 
no documentation of the specific conversation in the record.  
The VA physician acknowledged in a handwritten note in 
December 1996, that he may have approved the transfer of the 
veteran to Spokane, but he could not recall the specific 
conversation he had with the doctor at the Coulee Emergency 
Room.  A March 1998 letter from a physician at Coulee 
reported that the doctor who saw the veteran in September 
1996 had relocated.  He reviewed the notes associated with 
the emergency room visit and reported that there were no 
instructions to send the veteran to Seattle.  He was need of 
care and the care was provided by the facility in Spokane.  
In November 1997, the VA Fee Service Physician reviewed the 
record and determined that although the veteran's condition 
was emergent, he could have been transported to the Seattle, 
VAMC for treatment.  Hence, it was concluded that a VA 
facility was feasibly available.  

Based on its review of the record, the Board has determined 
that the facts of this case warrant the application of the 
benefit of the doubt rule, and finds that it may reasonably 
be concluded that federal facilities were unavailable.  It 
has not been shown that the Seattle VAMC had facilities and 
services comparable to the Deaconess Medical Center in 
Spokane to handle the veteran's care.  The physicians 
involved agreed that the veteran required emergency care at a 
cardiac facility.  The emergency room doctor contacted the 
veteran's primary VA physician who acknowledged that he may 
have approved the veteran's transfer to Spokane.  It would be 
inappropriate to attempt to second guess the determinations 
made by the physicians directly involved with the veteran's 
care at that time it was required, or to expect the veteran 
to be cognizant of the decision being made regarding the 
location of his continued care in light of his condition.  

Furthermore, the VA Fee Service Physician has not 
demonstrated that the Seattle VAMC was in such close 
proximity to the veteran's location that transfer to this 
facility was feasible.  In fact, it appears that transport to 
Seattle would have involved further travel than transport to 
Spokane, and may have delayed the required treatment.  
Although the VA Fee Service Physician stated that the 
veteran's condition was such that he could have gone to 
Seattle, it had already been conceded that the veteran's care 
was emergent and it is reasonable to assume that additional 
delay may have been hazardous to his life or health.  Hence, 
the Board concludes that the veteran has met the three 
statutory requirements found in 38 C.F.R. § 17.120, and the 
payment or reimbursement of unauthorized medical expenses 
incurred at Deaconess Medical Center, from September 20, 1996 
to September 21, 1996, including air transport by Northwest 
MedStart, is warranted.  



ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Deaconess Medical Center, from 
September 20, 1996 to September 21, 1996, including air 
transport by Northwest MedStart, is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

